




EXHIBIT 10.9
HERITAGE FINANCIAL CORPORATION
2014 Omnibus Equity Plan
Restricted Stock Award Agreement
The Participant specified below has been granted a restricted stock award (the
“Award”) by Heritage Financial Corporation, a Washington corporation (the
“Company”), under the Heritage Financial Corporation 2014 Omnibus Equity Plan
(the “Plan”). The Award shall be subject to the terms of the Plan and the terms
set forth in this Restricted Stock Award Agreement (“Award Agreement”).
Section 1.Award. The Company has granted to the Participant the Award of
restricted stock, which represents the right of the Participant to enjoy the
number of Covered Shares set forth in Section 2 below free of restrictions once
the Restricted Period ends, subject to the terms of this Award Agreement and the
Plan.
Section 2.Terms of Restricted Stock Award.  The following words and phrases
relating to the Award have the following meanings:
(a)The “Participant” is ______________________________.
(b)The “Grant Date” is ______________________________.
(c)The number of “Covered Shares” is ______________________ Shares.
Except for words and phrases otherwise defined in this Award Agreement, any
capitalized word or phrase in this Award Agreement has the meaning set forth in
the Plan.
Section 3.Restricted Period.
(a)The “Restricted Period” for each installment of Covered Shares set forth in
the table immediately below (each, an “Installment”) shall begin on the Grant
Date and end as described in the schedule set forth in the table immediately
below; provided that the Participant’s Termination of Service has not occurred
prior thereto:
Installment
Restricted Period will end on:
___% of Covered Shares
Date/Event/Other Condition



(b)Notwithstanding the foregoing provisions of this Section 3, the Restricted
Period for all the Covered Shares shall cease immediately and such Covered
Shares shall become fully vested immediately upon the Participant’s Termination
of Service due to the Participant’s Disability or the Participant’s death.
(c)Upon a Change in Control, the Award shall be treated in accordance with
Section 4.1 of the Plan.
(d)Except as set forth in Section 3(b) and Section 3(c) above, if the
Participant’s Termination of Service occurs prior to the expiration of one or
more Restricted Periods, the Participant shall forfeit all rights, title, and
interest in and to any Installment(s) still subject to a Restricted Period as of
such Termination of Service.
Section 4.Delivery of Shares. Delivery of Shares or other amounts under this
Award Agreement and the Plan shall be subject to the following:
(a)Compliance with Applicable Laws.  Notwithstanding any other term of this
Award Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Award Agreement or
the Plan unless such delivery or distribution complies with all applicable laws
and the applicable rules of any securities exchange or similar entity.
(b)Certificates Not Required.  To the extent that this Award Agreement and the
Plan provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.
Section 5.Withholding.  All deliveries of Covered Shares shall be subject to
withholding of all applicable taxes. The Company shall have the right to require
the Participant (or if applicable, permitted assigns, heirs, and Designated
Beneficiaries) to remit to the Company an amount sufficient to satisfy any tax
requirements prior to the delivery date of any Shares in connection with the
Award.  As permitted by the Committee from time to time, such




--------------------------------------------------------------------------------




withholding obligation may be satisfied at the election of the Participant
(a) through cash payment by the Participant, (b) through the surrender of Shares
that the Participant already owns, or (c) through the surrender of Shares to
which the Participant is otherwise entitled under the Plan; provided, however,
that except as otherwise specifically provided by the Committee, such Shares
under clause (c) may not be used to satisfy more than the Company’s minimum
statutory withholding obligation.
Section 6.Non-Transferability of Award. The Award, or any portion thereof, is
not transferable except as designated by the Participant by will or by the laws
of descent and distribution or pursuant to a domestic relations order. Except as
provided in the immediately preceding sentence, the Award shall not be assigned,
transferred, pledged, hypothecated, or otherwise disposed of by the Participant
in any way whether by operation of law or otherwise, and shall not be subject to
execution, attachment, or similar process.  Any attempt at assignment, transfer,
pledge, hypothecation, or other disposition of the Award contrary to the
provisions hereof, or the levy of any attachment or similar process upon the
Award, shall be null and void and without effect.
Section 7.Dividends. The Participant shall be entitled to receive dividends and
distributions paid on any Installment during the Restricted Period applicable to
such Installment (other than dividends and distributions that may be issued with
respect to Shares by virtue of any corporate transaction, to the extent
adjustment is made pursuant to Section 3.4 of the Plan); provided, however, that
no dividends or distributions shall be payable to or for the benefit of the
Participant with respect to record dates for such dividends or distributions
occurring before the Grant Date or on or after the date, if any, on which the
Participant has forfeited the respective Covered Shares.
Section 8.Voting Rights. The Participant shall be entitled to vote the Covered
Shares during the Restricted Period applicable to each Installment; provided,
however, that the Participant shall not be entitled to vote Covered Shares with
respect to record dates occurring before the Grant Date or on or after the date,
if any, on which the Participant has forfeited those Covered Shares.
Section 9.Deposit of Restricted Stock Award. All Shares issued with respect to
Covered Shares shall be registered in the name of the Participant and shall be
retained by the Company, or an agent of the Company, until the end of the
Restricted Period applicable to such Covered Shares.
Section 10.Heirs and Successors.  This Award Agreement shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns, and any
person acquiring all or substantially all of the Company’s assets or business.
If any rights of the Participant or benefits distributable to the Participant
under this Award Agreement have not been settled or distributed at the time of
the Participant’s death, such rights shall be settled for and such benefits
shall be distributed to the Designated Beneficiary in accordance with the
provisions of this Award Agreement and the Plan. The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form as the Committee may require. The
Participant’s designation of beneficiary may be amended or revoked by the
Participant in accordance with any procedures established by the Committee. If a
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any benefits that would have been provided to
the Participant shall be provided to the legal representative of the estate of
the Participant. If a Participant designates a beneficiary and the Designated
Beneficiary survives the Participant but dies before the provision of the
Designated Beneficiary’s benefits under this Award Agreement, then any benefits
that would have been provided to the Designated Beneficiary shall be provided to
the legal representative of the estate of the Designated Beneficiary.
Section 11.Administration.  The authority to manage and control the operation
and administration of this Award Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of this Award
Agreement or the Plan by the Committee and any decision made by the Committee
with respect to this Award Agreement or the Plan shall be final and binding on
all persons.
Section 12.Plan Governs. Notwithstanding any provision of this Award Agreement
to the contrary, this Award Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the Company. This Award
Agreement shall be subject to all interpretations, amendments, rules and
regulations promulgated by the Committee from time to time. Notwithstanding any
provision of this Award Agreement to the contrary, in the event of any
discrepancy between the corporate records of the Company and this Award
Agreement, the corporate records of the Company shall control.
Section 13.Not an Employment Contract. Neither the Award nor this Award
Agreement shall confer on the Participant any rights with respect to continuance
of employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant’s employment or other
service at any time.
Section 14.Amendment.  Without limitation of Section 17 and Section 18 below,
this Award Agreement may be amended in accordance with the provisions of the
Plan, and may otherwise be amended in writing by the Participant and the Company
without the consent of any other person.




--------------------------------------------------------------------------------




Section 15.Governing Law. This Award Agreement, the Plan and all actions taken
in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Washington, without reference to
principles of conflict of laws, except as superseded by applicable federal law.
Section 16.Validity. If any provision of this Award Agreement is determined to
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.
Section 17.Section 409A Amendment. The Award is intended to be exempt from Code
Section 409A and this Award Agreement shall be administered and interpreted in
accordance with such intent. The Committee reserves the right to unilaterally
amend this Award Agreement without the consent of the Participant in order to
maintain an exclusion from the application of, or to maintain compliance with,
Code Section 409A; and the Participant hereby acknowledges and consents to such
rights of the Committee.
Section 18.Clawback. The Award and any amount or benefit received under the Plan
shall be subject to potential cancellation, recoupment, rescission, payback, or
other action in accordance with the terms of any applicable Company or
Subsidiary clawback policy (the “Policy”) or any applicable law, as may be in
effect from time to time. The Participant hereby acknowledges and consents to
the Company’s or a Subsidiary’s application, implementation, and enforcement of
(a) the Policy and any similar policy established by the Company or a Subsidiary
that may apply to the Participant together with all other similarly situated
participants, whether adopted prior to or following the date of this Award
Agreement and (b) any provision of applicable law relating to cancellation,
rescission, payback, or recoupment of compensation, and agrees that the Company
or a Subsidiary may take such actions as may be necessary to effectuate the
Policy, any similar policy, and applicable law, without further consideration or
action.
IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of this Award Agreement, all as of
the Grant Date.
Heritage Financial Corporation
By:         
Print Name:     
Title:     
Participant
        
Print Name:     






